Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed on 11/28/20, is a national stage entry of PCT/IB2018/055769, International Filing Date: 08/01/2018, which claims foreign priority to 201841020498, filed 05/31/2018. A certified copy of the foreign priority document is of record. 

Status of Claims and Response to Restriction Requirement
Claims 1-15, 45, and 47-50 are pending as of the response filed on 5/25/22. Claims 16-44 and 46 have been canceled. 
Applicant's election with traverse of invention II, claims 1-15 and 49-50, in the reply filed on 5/25/22 is acknowledged.  The traversal is on the ground(s) that non-elected claims 45 & 47-48 are drawn towards a pharmaceutical composition comprising the same compound used for treating the claimed indications, and would therefore possess the same inventive concept as that of the elected claims. Applicant has further argued the common technical feature between the two inventive groups is the use of the histamine-3 inverse agonist for treating the claimed indications, and as the prior art fails to disclose the use of this compound for treating the claimed indications, it would not pose an undue burden to search and examine these claims.  This is not found persuasive because while the inventions share the same technical feature of the histamine-3 receptor inverse agonist, this technical feature is taught by the prior art, Nirogi, WO 2016027275, as discussed in the restriction requirement. As the shared technical feature is taught by the prior art, it doesn’t constitute a special technical feature, and as a result unity of invention between the inventive groups is lacking. Restriction between the different inventions is therefore proper. 
The requirement is still deemed proper and is therefore made FINAL.
Claims 45 and 47-48 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 5/25/22.
Claims 1-15 and 49-50 were examined and are rejected. 

Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9, 11-14, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2012114348 A1 (publ. 8/30/2012), in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005).
The claims are drawn to a method of treating narcolepsy, excessive daytime sleepiness, obstructive sleep apnea, circadian rhythm sleep disorders, or sleep and vigilance disorders associated with Parkinson’s disease, multiple sclerosis, dementia, or ADHD, comprising administering to a patient in need thereof a therapeutically effective amount of a histamine-3 receptor inverse agonist, N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof. 
Nirogi teaches compounds having activity as histamine H3 receptor ligands (title & abstract; p. 1, lines 3-7). Nirogi further teaches ligands of the histamine H3 receptor can be used in the treatment of cognitive disorders, ADHD, epilepsy, sleep disorders, sleep apnea, and obesity, as well as eating disorders (p. 1, lines 13-18; p. 2, lines 13-15). Nirogi teaches the histamine H3 receptor ligands to have the following structural formula (p. 1, line 25-p. 2, line 9): 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. Nirogi teaches the compound N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, as an example of a histamine H3 receptor ligand (p. 2, lines 23-26; p. 13, Ex. 1, line 13-p. 14, line 17). Additionally, Nirogi teaches this particular compound as a potent ligand of the histamine H3 receptor (p. 23, Ex. 52-p. 24, line 2, with emphasis on p. 23, Ex. No. 1 in table). Nirogi teaches treatment of the aforementioned conditions comprising administering a pharmacologically effective amount of a compound as previously described, by oral or parenteral administration (p. 5, lines 25-37). Nirogi further teaches a therapeutically effective amount of a compound as an amount that treats or prevents the disease, condition or disorder; attenuates, ameliorates, or eliminates one or more symptoms of the particular disease, condition, or disorder; or prevents or delays the onset of one or more symptoms of the particular disease, condition, or disorder (p. 5, lines 6-10). 
Although Nirogi teaches the compound of the instantly claimed methods for treating cognitive disorders, ADHD, sleep disorders, and sleep apnea, treatment of narcolepsy, excessive daytime sleepiness, obstructive sleep apnea, circadian rhythm disorders, or sleep and vigilance disorders associated with Parkinson’s, multiple sclerosis, dementia, or ADHD is not explicitly taught.
Carruthers teaches non-imidazole heterocyclic compounds as histamine H3 receptor modulators and ligands for treating histamine H3 receptor mediated diseases (title & abstract; p. 1, lines 2-6). Carruthers teaches histamine H3 receptor mediated disorders include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), and narcolepsy with or without associated cataplexy, and circadian rhythm disorders (p. 25, lines 4-24). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated narcolepsy associated with or without cataplexy, excessive daytime sleepiness, circadian rhythm disorders such as jet lag or shift work, or excessive daytime sleepiness of MS comprising administering to a subject in need thereof a therapeutically effective amount of  N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, in consideration of the combined teachings of Nigori and Carruthers. Nigori teaches N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, as a histamine H3 receptor ligand for treating cognitive disorders, ADHD, epilepsy, sleep disorders, sleep apnea, while Carruthers teaches other disorders mediated by the histamine H3 receptor include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), narcolepsy with or without associated cataplexy, and circadian rhythm disorders. As N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride is taught as a potent histamine H3 receptor ligand, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered a therapeutically effective amount of this compound to treat disorders taught by Carruthers to be mediated by the histamine H3 receptor, sleep/wake and arousal/vigilance disorders, jet lag, excessive daytime sleepiness due to shift work or multiple sclerosis, circadian rhythm disorders, and narcolepsy with or without cataplexy, and have had a reasonable expectation of success. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2012114348 A1 (publ. 8/30/2012), in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005) as applied to claims 1-9, 11-14, and 49-50 above, and further in view of Bertrand et. al., EP 1717235 A2, publ. 11/2/2006.
Claim 10 is drawn to a method of treating obstructive sleep apnea as claimed in claim 1, comprising administering to a patient in need thereof a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride. 
Nirogi and Carruthers teach as discussed previously, however, treating obstructive sleep apnea is not explicitly taught.
Bertrand teaches phenoxypiperidines and -pyrrolidines as histamine H3 receptor ligands for therapeutic use (title & abstract; para [0001]). Bertrand exemplifies the histamine H3 receptor ligands for treating Parkinson’s disease, obstructive sleep apnea, and dementias, and particularly, symptoms of these conditions (para [0095]). Bertrand teaches obstructive sleep apnea as a breathing disorder occurring primarily during sleep that is characterized by excessive daytime sleepiness, neurocognitive effects, and depression (para [0096]).
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated obstructive sleep apnea comprising administering to a subject in need thereof a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride in view of the combined teachings of Nigori, Carruthers, and Bertrand. Nigori teaches N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, as a histamine H3 receptor ligand for treating cognitive disorders, ADHD, epilepsy, sleep disorders, sleep apnea, while Carruthers teaches other disorders mediated by the histamine H3 receptor include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), and narcolepsy that with or without associated cataplexy, and circadian rhythm disorders. Bertrand teaches histamine H3 receptor ligands for treating obstructive sleep apnea, and that this disorder is characterized by excessive daytime sleepiness. Since N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride is taught as a potent histamine H3 receptor ligand, Carruthers teaches histamine H3 receptor ligands for treating excessive daytime sleepiness, and Bertrand exemplifies histamine H3 receptor ligands for treating obstructive sleep apnea, which is characterized by excessive daytime sleepiness, one of ordinary skill in the art would have been motivated to have treated obstructive sleep apnea in a subject in need thereof comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride, and have had a reasonable expectation of success. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2012114348 A1 (publ. 8/30/2012), in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005) as applied to claims 1-9, 11-14, and 49-50 above, and further in view of Bliwise, Neurodegenerative Dis., vol. 6, suppl. 1A, pp. S16-S28, publ. 2004.
Claim 15 is drawn to a method of treating sleep and vigilance disorders associated with dementia as claimed in claim 1, wherein the dementia is dementia due to Alzheimer’s disease. 
Nirogi and Carruthers teach as discussed previously, however, treating sleep and vigilance disorders associated with dementia is not explicitly taught.
Bliwise teaches disturbed sleep as a common occurrence in patients with dementia such as Alzheimer’s disease (AD), and that disturbed sleep involves sleep disordered breathing and disrupted chronobiology, which is often characterized by excessive daytime napping and excessive daytime sleepiness (abstract & p. S16, 1st para). Bliwise further teaches previous studies have shown excessive daytime sleepiness was related to the severity and/or stage of dementia in AD patients (p. S19, left col., last para-right col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated sleep and vigilance disorders associated with dementia in an AD patient in need thereof comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride, in consideration of the combined teachings of Nirogi, Carruthers, and Bliwise. Nigori teaches N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide as a histamine H3 receptor ligand for treating cognitive disorders, dementia, ADHD, epilepsy, sleep disorders, and sleep apnea, while Carruthers teaches other disorders mediated by the histamine H3 receptor include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), and narcolepsy that with or without associated cataplexy, and circadian rhythm disorders. Bliwise further teaches excessive daytime sleepiness occurs in AD patients, and that excessive daytime sleepiness in these patients was related to the severity and/or stage of dementia. As N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide is taught by Nigori as a histamine H3 receptor ligand for treating dementia and sleep disorders, and Carruthers teaches histamine H3 receptor ligands for treating sleep/wake and arousal/vigilance disorders and excessive daytime sleepiness, one of ordinary skill in the art would have been motivated to have treated sleep and vigilance disorders in a patient with AD, such as excessive daytime sleepiness, comprising administering an effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, and have had a reasonable expectation of success. 

Claim(s) 1-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2018033847 A1 (publ. 2/22/2018).
The claims are drawn to a method of treating narcolepsy comprising administering to a patient in need thereof a therapeutically effective amount of a histamine-3 receptor inverse agonist, N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof. 
Nirogi teaches the combination of a histamine H3 receptor inverse agonist and acetylcholinesterase inhibitor for treating cognitive disorders (title & abstract; p. 1, lines 4-9). Nirogi teaches the histamine H3 receptor (H3R) is a G protein coupled receptor expressed mainly in the anterior part of the cortex, hippocampus, and striatum, modulating the synthesis and release of neurotransmitters involved in cognition, mood, and sensory gating; literature also suggests H3R antagonists/inverse agonists have promising utility for the treatment of various CNS disorders, including narcolepsy (p. 2, lines 1-9). Nirogi exemplifies N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof as a histamine H3 receptor inverse agonist (p. 3, lines 11-21; p. 4, lines 1-3). Nirogi also exemplifies this compound as an adjunct treatment for cognitive disorders such as Alzheimer’s, Parkinson’s, lewy body dementia, and other forms of dementia (p. 4, lines 26-31). Nirogi also teaches the compound as the dihydrochloride salt (p. 7, lines 8-10; p. 8, lines 11-13). Nirogi teaches administering an effective amount of a compound as previously described to a subject in need for treatment (p. 8, lines 23-28). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a subject in need of treatment for narcolepsy comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof such as the dihydrochloride salt, because Nirogi exemplifies this compound as a histamine H3 inverse agonist and teaches histamine H3 receptor antagonists or inverse agonists to have therapeutic promise for treating narcolepsy. One of ordinary skill in the art, in view of Nirogi would have been motivated to have treated narcolepsy comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof, and have had a reasonable expectation of success. 

Claim(s) 6-9, 11-14, and 49-50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2018033847 A1 (publ. 2/22/2018) as applied to claims 1-5 above, and further in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005).
The claims are drawn to treating narcolepsy associated with cataplexy, narcolepsy not associated with cataplexy, excessive daytime sleepiness, and circadian rhythm sleep disorders comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof. 
Nirogi teaches histamine H3 receptor inverse agonists, with N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof, exemplified as a histamine H3 receptor inverse agonist, and further teaches histamine H3 receptor inverse agonists for treating CNS disorders such as narcolepsy, however, treatment of narcolepsy associated with cataplexy, narcolepsy not associated with cataplexy, excessive daytime sleepiness, and circadian rhythm sleep disorders is not explicitly taught.
Carruthers teaches non-imidazole heterocyclic compounds as histamine H3 receptor modulators and ligands for treating histamine H3 receptor mediated diseases (title & abstract; p. 1, lines 2-6). Carruthers teaches histamine H3 receptor mediated disorders include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), narcolepsy with or without associated cataplexy, and circadian rhythm disorders (p. 25, lines 4-24). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated narcolepsy associated with or without cataplexy, excessive daytime sleepiness, circadian rhythm disorders such as jet lag or shift work, or excessive daytime sleepiness of MS comprising administering to a subject in need thereof a therapeutically effective amount of  N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, in consideration of the combined teachings of Nigori and Carruthers. Nigori teaches N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as the dihydrochloride salt, as a histamine H3 receptor ligand, e.g., inverse agonist for treating cognitive disorders and narcolepsy, while Carruthers teaches other disorders mediated by the histamine H3 receptor include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, and multiple sclerosis (MS), narcolepsy with or without associated cataplexy, and circadian rhythm disorders. As N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride is exemplified as a histamine H3 receptor ligand, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have administered a therapeutically effective amount of this compound to treat disorders taught by Carruthers to be mediated by the histamine H3 receptor, sleep/wake and arousal/vigilance disorders, jet lag, excessive daytime sleepiness due to shift work or multiple sclerosis, circadian rhythm disorders, and narcolepsy with or without cataplexy, and have had a reasonable expectation of success. 

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2018033847 A1 (publ. 2/22/2018) as applied to claims 1-5 above, and further in view of Bertrand et. al., EP 1717235 A2, publ. 11/2/2006.
Claim 10 is drawn to a method of treating obstructive sleep apnea as claimed in claim 1, comprising administering to a patient in need thereof a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride. 
Nirogi teaches as discussed previously, however, treating of obstructive sleep apnea is not explicitly taught.
Bertrand teaches phenoxypiperidines and -pyrrolidines as histamine H3 receptor ligands for therapeutic use (title & abstract; para [0001]). Bertrand exemplifies the histamine H3 receptor ligands for treating Parkinson’s disease, obstructive sleep apnea, and dementias, and in particular symptoms of these conditions (para [0095]). Bertrand teaches obstructive sleep apnea as a breathing disorder occurring primarily during sleep that is characterized by excessive daytime sleepiness, neurocognitive effects, and depression (para [0096]). Bertrand further teaches treatment of sleep and vigilance disorders associated with Parkinson’s disease (para [0098-0099]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated obstructive sleep apnea comprising administering to a subject in need thereof a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride in view of the combined teachings of Nigori and Bertrand. Nigori teaches N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, as a pharmaceutical salt such as the dihydrochloride salt, as a histamine H3 receptor ligand for treating cognitive disorders and narcolepsy, while Bertrand teaches histamine H3 receptor ligands for treating obstructive sleep apnea, and that this disorder is characterized by excessive daytime sleepiness. Since N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride is exemplified as a histamine H3 receptor ligand, and Bertrand exemplifies histamine H3 receptor ligands for treating obstructive sleep apnea, which is characterized by excessive daytime sleepiness, one of ordinary skill in the art would have been motivated to have treated obstructive sleep apnea in a subject in need thereof comprising administering a therapeutically effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  dihydrochloride, and have had a reasonable expectation of success. 


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nirogi et. al., WO 2018033847 A1 (publ. 2/22/2018), as applied to claims 1-5 above, and further in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005), and Bliwise, Neurodegenerative Dis., vol. 6, suppl. 1A, pp. S16-S28, publ. 2004.
Claim 15 is drawn to a method of treating sleep and vigilance disorders associated with dementia as claimed in claim 1, wherein the dementia is dementia due to Alzheimer’s disease. 
Nirogi teaches as discussed previously, however, treating sleep and vigilance disorders associated with dementia is not explicitly taught.
Carruthers teaches non-imidazole heterocyclic compounds as histamine H3 receptor modulators and ligands for treating histamine H3 receptor mediated diseases (title & abstract; p. 1, lines 2-6). Carruthers teaches histamine H3 receptor mediated disorders include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), and narcolepsy that with or without associated cataplexy, and circadian rhythm disorders (p. 25, lines 4-24). 
Bliwise teaches disturbed sleep as a common occurrence in patients with dementia such as Alzheimer’s disease (AD), and that disturbed sleep involves sleep disordered breathing and disrupted chronobiology, which is often characterized by excessive daytime napping and excessive daytime sleepiness (abstract & p. S16, 1st para). Bliwise further teaches previous studies have shown excessive daytime sleepiness was related to the severity and/or stage of dementia in AD patients (p. S19, left col., last para-right col., top para). 
As Bliwise teaches the severity of dementia and/or stage in AD patients is related to  excessive daytime sleepiness, it would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated sleep and vigilance disorders associated with dementia due to Alzheimer’s disease in a patient in need thereof by administering an effective amount of N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide  or a pharmaceutical salt thereof, because Nirogi teaches exemplifies this compound as a histamine H3 receptor inverse agonist, and Carruthers teaches histamine H3 receptor ligand compounds to have efficacy for treating sleep and vigilance disorders and excessive daytime sleepiness. One of ordinary skill in the art would have arrived at the method claimed in consideration of the combined teachings of Nirogi, Carruthers, and Bliwise, and have had a reasonable expectation of success. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 and 49-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-10 of U.S. Patent No. 9079888 B2 in view of Carruthers et. al., WO 2005097751 A2 (publ. 10/20/2005); Bertrand et. al., EP 1717235 A2, publ. 11/2/2006; and Bliwise, Neurodegenerative Dis., vol. 6, suppl. 1A, pp. S16-S28, publ. 2004. The instant claims are drawn to a method of treating narcolepsy, excessive daytime sleepiness, obstructive sleep apnea, circadian rhythm sleep disorders, or sleep and vigilance disorders associated with Parkinson’s disease, multiple sclerosis, dementia, or ADHD, comprising administering to a patient in need thereof a therapeutically effective amount of a histamine-3 receptor inverse agonist, N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide, or a pharmaceutical salt thereof. The claims of US ‘888 are drawn to a method for treating a disorder of the CNS related to or affected by the H3 receptor in a patient comprising providing to the patient a therapeutically effective amount of a compound of formula (I), wherein formula (I) is shown below: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. The compound administered in the instant claims is included within formula (I) (see claim 3 of US ‘888, which recites N-[4-(1-cyclobutylpiperidin-4-yloxy)phenyl]-2-(morpholin-4-yl)acetamide dihydrochloride): r is 1 for the rings; p is 1; Y is C; r in the chain carbons are 0; R2=hydrogen; A is -CH2-; X is O; and R1=hydrogen. Claim 10 of US ‘888 recites the CNS disorder as a sleep disorder or dementia. While the claims of US ‘888 don’t expressly recite treating the disorders of the instant claims, claim 9 of US ‘888 does recite treating a histamine H3 receptor related or affected disorder of the CNS. Carruthers teaches histamine H3 receptor mediated disorders include sleep/wake and arousal/vigilance disorders such as insomnia and jet lag, ADHD, excessive daytime sleepiness that may be associated with sleep apnea, shift work, multiple sclerosis (MS), narcolepsy with or without associated cataplexy, and circadian rhythm disorders (p. 25, lines 4-24). Bertrand teaches phenoxypiperidines and -pyrrolidines as histamine H3 receptor ligands for therapeutic use (title & abstract; para [0001]). Bertrand exemplifies the histamine H3 receptor ligands for treating Parkinson’s disease, obstructive sleep apnea, and dementias, and in particular symptoms of these conditions (para [0095]). Bertrand teaches obstructive sleep apnea as a breathing disorder occurring primarily during sleep that is characterized by excessive daytime sleepiness, neurocognitive effects, and depression (para [0096]). Bertrand further teaches treatment of sleep and vigilance disorders associated with Parkinson’s disease (para [0098-0099]). Bliwise teaches disturbed sleep as a common occurrence in patients with dementia such as Alzheimer’s disease (AD), and that disturbed sleep involves sleep disordered breathing and disrupted chronobiology, which is often characterized by excessive daytime napping and excessive daytime sleepiness (abstract & p. S16, 1st para). Bliwise further teaches previous studies have shown excessive daytime sleepiness was related to the severity and/or stage of dementia in AD patients (p. S19, left col., last para-right col., top para). 
Therefore, in view of the teachings of Carruthers, Bertrand, and Bliwise, it would have been prima facie obvious to one of ordinary skill in the art to have applied the method claimed in US ‘888 to treat the histamine H3 receptor mediated CNS disorders narcolepsy, excessive daytime sleepiness, obstructive sleep apnea, circadian rhythm sleep disorders, or sleep and vigilance disorders associated with multiple sclerosis or  dementia. The instant claims and method claimed in US ‘888 are not patentably distinct. 


Information Disclosure Statements
The IDS filed on 2/9/21 & 5/25/22 have been considered. 


Conclusion
Claims 1-15 and 49-50 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627